DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN102516700A; machine translation) in view of Clariant (Lubricants for Plastic Processing, 2013, p. 1-8), Schulz et al. (WO2019/007957A1), and Xie et al. (CN106009471A; machine translation).  Gaggar et al. (US 2008/0242779), BASF (Irganox® B 900 Technical Data Sheet, p. 1-2), McKeen (Permeability Properties of Plastics and Elastomers, 2012, p. 77-88), and Clariant 2 (Licocene® PE MA 4351 Product Data, 2022, p. 1-5) are cited as evidentiary references.  
Regarding Claims 1, 7, and 10, Zhu teaches a composition comprising the following components (Abstract):
90 parts by weight matrix resin;
10-30 parts by weight metallic pigment masterbatch;
0.1-2.0 parts by weight lubricant; and
0.1-1.0 parts by weight of an antioxidant.
Preferred lubricants include silicone oil (p. 2, lines 30-32).  Silicone oil is recognized in the art as a scratch resistant agent as well as a lubricant.  See, for instance, Gaggar, who discloses an article comprising at least one rubber modified thermoplastic resin and a silicone oil (Abstract).  Such articles include exterior and interior automotive parts (p. 7, [0038]).  In a particular embodiment the rubber modified thermoplastic resin is AA (p. 5, [0028]).  Silicone oil is identified as an additive that reduces or eliminates susceptibility to scratch formation (p. 5, [0029]).  
Zhu also suggests the use of polyethylene wax-based lubricants (p. 2, lines 30-32), but does not teach a dispersant comprising MAH-g-WAX as claimed.
Clariant teaches commercially available lubricants for plastic processing.  The Licocene® product line acts as a lubricant and is also useful in pigment and additive masterbatches.  Licomont® products enable the reduction of agglomerates, specks, spots, and surface irregularities and lead to better dispersion of colorants and other additives.  The standard grades include Licocene® PE MA 4351 (p. 3).  Clariant 2 demonstrates that Licocene® PE MA 4351 is a polyethylene wax grafted with maleic anhydride (p. 1).  Therefore, this product reads on the claimed MAH-g-WAX.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine silicone oil and a polyethylene wax as lubricants, as they are recognized by Zhu as equivalents suitable for use in this capacity.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  
It would have been further obvious to one of ordinary skill in the art at the time of filing to select Licocene® PE MA 4351 for use as Zhu’s polyethylene wax lubricant.  Clariant demonstrates that this product represents a commercially available polyethylene wax-based lubricant.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Licocene® PE MA 4351 reduces agglomerates, specks, spots, and surface irregularities and lead to better dispersion of colorants and other additives.  
Employing a combination of silicone oil and Licocene® PE MA 4351 as Zhu’s lubricant reads on both the claimed scratch resistant additive and MAH-g-WAX dispersant.
Zhu’s composition comprising a matrix resin and metallic pigment masterbatch is used to form injection or extrusion molded articles used in consumer electronics, household appliances, and automotive applications (p. 1, lines 11-13 and 24-26).  Suitable matrix resins include ASA (acrylonitrile-styrene-acrylate copolymer) (p. 2, lines 9-10).  The same matrix resins are used in the metallic pigment masterbatch (p. 2, lines 2-10).  Zhu does not teach the use of SAN (styrene-acrylonitrile copolymer) as the resin component of the metallic pigment masterbatch.
In the same field of endeavor, Xie teaches a composition comprising a matrix resin, a color masterbatch, and an antioxidant (Abstract).  The composition is used to form injection molded articles used in consumer electronics, household appliances, and automotive applications (Abstract; p. 8, lines 29-33).  
Suitable matrix resins include ASA.  SAN is also disclosed as a suitable matrix resin (p. 3, lines 14-18).  These resins are listed in parallel as equally suitable alternatives and are therefore recognized by the prior art as equivalents suitable for the same purpose.  
Xie further teaches that compatibility between the matrix resin and the metallic pigment masterbatch is improved when the carrier resin of the masterbatch is made of the same material as the matrix resin.  This allows the metallic pigment to be more uniformly dispersed after production (p. 3, line 35 - p. 4, line 4).  
It would have been obvious to one of ordinary skill in the art at the time of filing to either substitute some or all of Zhu’s ASA matrix resin with Xie’s SAN or to combine Zhu’s ASA matrix resin with Xie’s SAN based on their art-recognized equivalence.  It is prima facie obvious to substitute or combine equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
It would have been further obvious to employ the same SAN or SAN-containing matrix resin as the carrier resin in Zhu’s metallic pigment masterbatch, as Xie teaches that this will result in more uniform dispersion of the metallic pigment after production.  
Modification of Zhu in view of Xie results in a composition comprising either SAN or a combination of SAN and ASA as a matrix resin, and a metallic pigment masterbatch comprising SAN or a combination of SAN and ASA as a carrier resin.  ASA is identified by the instant specification as reading on the claimed weather resistant thermoplastic resin (specification at p. 7, lines 16-18).  McKeen teaches that SAN has good weatherability (p. 86, section 5.4).  Therefore, SAN either alone or in combination with ASA is interpreted as reading on a weather resistant thermoplastic resin as claimed.  
Zhu does not teach a weather resistant stabilizer as claimed.
In the same field of endeavor, Schulz teaches a thermoplastic composition comprising at least one SAN copolymer, at least one ASA copolymer, at least one pigment, and at least one hindered amine UV light stabilizer (HALS) (Abstract).  The composition is used in automotive applications (p. 22, lines 5-10).  
According to Schulz, in order to use these resins in outdoor applications under sometimes harsh conditions such as rain and intensive UV exposure by sunlight, UV stabilizers are necessary.  Compositions lacking UV stabilization exhibit inferior mechanical properties including reduced impact toughness, reduced stress-strain characteristics, reduced chemical resistance, increased discoloration, and surface damage (p. 1, lines 12-22).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhu in view of Xie as applied above, and further in view of Schulz to include a UV stabilizer to avoid the problems discussed by Schulz at page 1, lines 12-22.  The instant specification acknowledges that a UV stabilizer reads on the claimed weather resistant stabilizer (specification at p. 9, lines 30-32).  Modification of Zhu in view of Xie and Schulz reads on Claims 1, 7, and 10.
Regarding Claim 8, Schulz teaches that mixtures of UV stabilizers are commonly used (p. 1, lines 34-36).  Additional UV stabilizers may be included in amounts less than 10 wt% based on the total weight of UV stabilizers (p. 17, lines 10-13).  A stabilizer mixture comprising greater than 90 wt% HALS and less than 10 wt% of an additional UV stabilizer will have a UV absorber:light stabilizer ratio of infinitesimally less than 1:9.  The claimed lower limit is “about 1:9”.  Absent any further definition in either the claims or the specification of the term “about”, the prior art range of slightly less than 1:9 is interpreted as overlapping the claimed lower limit of “about 1:9”.
Alternatively regarding Claim 8, Schulz teaches the use of at least one HALS UV light stabilizer (p. 13, lines 12-13).  The phrase “at least one” indicates that combinations of HALS UV light stabilizers may be used.  One example of a HALS UV light stabilizer is illustrated in Formula (IV):

    PNG
    media_image1.png
    272
    410
    media_image1.png
    Greyscale

This compound contains a triazine structure and reads on a triazine-based compound.  The instant specification indicates that triazine-based compounds read on the claimed UV absorber (specification at p. 10, lines 5-8).  The instant specification further indicates that hindered amine light stabilizers (i.e. HALS) read on the claimed light stabilizer (specification at p. 10, lines 27-29).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine a stabilizer according to Zhu’s Formula (IV) with any of the other HALS stabilizers disclosed by Zhu.  Zhu expressly suggests the use of more than one such stabilizer, and it is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
The cited references do not expressly disclose the claimed ratio.  Nevertheless, the obviousness analysis may “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  For example, the analysis may “include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion.” Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009).  The Patent Trial and Appeal Board has held that mixing equivalent components in a 1:1 ratio represented no more than application of the “logic, judgment, and common sense available to the person of ordinary skill” in the art.  See, e.g., Ex parte Swanzy, Appeal 2017-004875 at 8-9.
In this case, Schulz discloses a variety of HALS compounds and the triazine-containing compound of Formula (IV) as equally suitable alternatives to one another and therefore recognizes their equivalence.  It would have would have been prima facie obvious, using no more than ordinary creativity, logic, judgment, and common sense, to combine one of Zhu’s HALS compounds and the triazine-containing compound of Formula (IV) in equal amounts (i.e. in a 1:1 ratio) based on the fact that both are disclosed in parallel as being equally suitable for use in this capacity.  This 1:1 ratio falls within the claimed ratio.
Regarding Claim 9, as indicated above, Schulz’s Formula (IV) reads on a triazine-based compound.
Regarding Claim 11, Zhu teaches that suitable antioxidants include Irganox® B 900 (p. 2, lines 33-34).  BASF demonstrates that Irganox® B 900 is a mixture of Irgafos® 168, a phosphite antioxidant, and Irganox® 1076, a hindered phenol antioxidant (p. 1, Chemical name; Chemical formula).  
Regarding Claim 12, Irganox® B 900 contains 80 wt% of the phosphite antioxidant and 20 wt% of the hindered phenol antioxidant (BASF, p. 1, Characterization).  This is equivalent to a mass ratio of 2:8.  This falls within the claimed range of 1:9 to 9:1.
Regarding Claim 14, Zhu teaches parts manufactured by injection molding the composition described above (Abstract; p. 8, lines 22-25).
Regarding Claim 15, Zhu does not teach the claimed processing steps.  Nevertheless, molded articles resulting from modification of Zhu in view of Xie and Schulz are compositionally identical to the claimed invention, and no additional structural or compositional limitations are imparted by the claimed processing steps.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Clariant, Xie, and Schulz as applied to Claim 1 above, further in view of LG (ABS & ASA Product Data Sheet, 2018, p. 1-10).
Regarding Claim 3, Zhu, Clariant, Xie, and Schulz remain as applied to Claim 1 above.  Modification of Zhu in view of Clariant, Xie, and Schulz results in a composition including a matrix resin comprising ASA.  Zhu’s compositions are used in the automotive field (p. 1, lines 11-13).  The cited references do not disclose an ASA resin having the claimed physical properties.
LG provides commercially available ASA resins suitable for use in automotive applications.  LI928 is listed as one such ASA resin (p. 3).  LI928 has a melt flow rate (equivalent to the claimed melting index) of 26 g/10 minutes (220°C, 10kg) and a heat deflection temperature (equivalent to the claimed heat deformation temperature) of 92°C (p. 9).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhu in view of Clariant, Xie, and Schulz as applied to Claim 1 above, and further in view of LG to select LI928 as an ASA resin.  This represents a commercially available product expressly disclosed as being suitable for the field of use contemplated by Zhu.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Claims 1, 2, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yukino et al. (US 2010/0022689) in view of Clariant (Lubricants for Plastic Processing, 2013, p. 1-8), Sharma et al. (US 2006/0276571), and Clariant 3 (The Coloration of Plastics and Rubber, September 2019, p. 1-96).  Karian (Handbook of Polypropylene and Polypropylene Composites, 2009, p. 579) is cited as an evidentiary reference.
Regarding Claims 1, 7, 10, 11, and 13, Yukino teaches a resin composition containing a polyolefin resin and an aluminum pigment.  The composition further comprises a hindered amine compound (Abstract).  
Suitable polyolefin resins include polypropylene (p. 2, [0016]).  Karian demonstrates that polypropylene offers excellent weatherability properties (p. 579, section 17.2.2).  Thus, polypropylene reads on the claimed weather resistant thermoplastic resin.
Yukino’s examples illustrate the use of an aluminum pigment master batch (p. 5, [0046]).  This reads on the claimed master batch.
The hindered amine compound is described as a stabilizer (p. 3, [0025]).  The instant specification confirms that hindered amines read on the claimed weather resistant stabilizer (specification at p. 10, lines 27-29).  
The resin composition further comprises antioxidants including both phosphorus and phenol compounds (p. 4, [0033]).  
Lubricants such as polyethylene wax may also be included (p. 5, [0043]).  Yukino does not teach MAH-g-WAX as claimed.
Clariant teaches commercially available lubricants for plastic processing.  The Licocene® product line acts as a lubricant and is also useful in pigment and additive masterbatches.  Licomont® products enable the reduction of agglomerates, specks, spots, and surface irregularities and lead to better dispersion of colorants and other additives.  The standard grades include Licocene® PE MA 4351 (p. 3).  Clariant 2 demonstrates that Licocene® PE MA 4351 is a polyethylene wax grafted with maleic anhydride (p. 1).  Therefore, this product reads on the claimed MAH-g-WAX.
It would have been further obvious to one of ordinary skill in the art at the time of filing to select Licocene® PE MA 4351 for use as Yukino’s polyethylene wax lubricant.  Clariant demonstrates that this product represents a commercially available polyethylene wax-based lubricant.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Licocene® PE MA 4351 reduces agglomerates, specks, spots, and surface irregularities and lead to better dispersion of colorants and other additives.  
Yukino teaches a polypropylene-based composition including hindered amine stabilizers (Abstract; p. 2, [0016]; p. 4, [0038]).  The composition is utilized in external coatings of automobiles (p. 1, [0001]).  Yukino does not teach a scratch resistant additive as claimed.
Sharma teaches that polyolefin substrates such as polypropylene can be made scratch resistant by incorporating an additive combination of a functionalized olefin polymer or copolymer, a fatty acid amide, and a combination of hindered amine light stabilizers (Abstract).  Polyolefins including this additive combination exhibit good weatherability, good mechanical strength, and good processability in addition to good scratch resistance (Abstract).  Polyolefin compositions including the additive combination are suggested for use in automotive applications (p. 1, [0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to include Sharma’s additive combination in Yukino’s composition for the benefit of improved scratch resistance as well as good weatherability, mechanical strength, and processability.  
Yukino’s examples illustrate the use of an aluminum pigment masterbatch as indicated above.  The cited references do not teach a suitable carrier resin for use in such a masterbatch.
Clariant 3 teaches the use of effect pigments such as aluminum in the coloration of plastics (p. 8, col. 1, ¶ 3).  Clariant 3 also teaches the use of granular masterbatches for coloration of polyolefin resins (p. 39, col. 2, ¶ 2).  According to Clariant 3, styrene-acrylonitrile (SAN) is often used in masterbatch production as a carrier for colorants (p. 45, col. 1, ¶ 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to select SAN as a carrier for Yukino’s aluminum pigment masterbatch, as it is recognized by the prior art as being suitable for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claims 1, 7, 10, 11, and 13.
Regarding Claim 2, Yukino teaches including 0.01-5 parts by weight of hindered amine compound (i.e. weather resistant stabilizer); and 0.05-5 parts by weight of phenol type antioxidant and 0.05-5 parts by weight of phosphorus type antioxidant per 100 parts of polyolefin such as polypropylene (p. 3, [0034], [0036]).  Yukino’s examples include 3.0 parts by weight of an aluminum pigment master batch per 100 parts polypropylene (p. 5, [0046]).  
Yukino teaches the use of lubricants such as ethylene bis(stearamide) (EBS) which are recognized as equivalent to polyethylene wax lubricants, but does not suggest an amount in which to include such compounds (p. 5, [0043]).  EBS is also suitable as the fatty acid amide component of Sharma’s scratch resistant additive combination (p. 4, [0088]).  The total combined amount of olefin polymer or copolymer and fatty acid amide such as EBS in a polyolefin matrix polymer is from about 1 wt% to about 10 wt% (p. 5, [0094]).  EBS is included in the additive combination along with the olefin polymer or copolymer in a weight ratio of about 1:20 to 20:1 (p. 4, [0093]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include Licocene® PE MA 4351, a polyethylene wax lubricant, in an amount within the range described by Sharma.  This range is shown to be an effective amount for EBS, a lubricant recognized by Yukino as being equivalent to a polyethylene wax lubricant, and would therefore be expected to achieve an acceptable degree of lubrication.
The ranges indicated above disclosed by Yukino teach toward a composition including approximately 84.7-96.9 wt% polypropylene; 2.5-2.9 wt% aluminum pigment masterbatch; 0.009-4.8 wt% hindered amine compound (i.e. weather resistant stabilizer); and a combined amount of 0.09-9.6 wt% of phenol type and phosphorus type antioxidants.
The amount and ratio disclosed by Sharma indicates that a compound recognized by Yukino as being equivalent to a polyethylene wax lubricant and an olefin polymer or copolymer are each individually present in the overall composition in amounts of approximately 0.05-9.5 wt%.  The olefin polymer or copolymer reads on the claimed scratch resistant additive.  As discussed above, Licocene® PE MA 4351 polyethylene wax lubricant reads on the claimed MAH-g-WAX dispersant.  The range of 0.05-9.5 wt% overlaps the claimed ranges of 1-5 wt% and 0.1-2.0 wt%.
The ranges suggested by Yukino and Sharma overlap or encompass the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 8, Yukino’s examples illustrate the use of a hindered amine compound (Compound I-1; equivalent to the claimed light stabilizer) in the amount of 0.4 parts by weight and a UV stabilizer (2-(2-hydroxy-3-tert-butyl-5-methylphenyl)-5-chlorobenzotriazole) in the amount of 0.1 parts by weight (p. 5, [0046] and Table 1).  This indicates a range of UV absorber:light stabilizer of 4:1.  This falls within the claimed range of 1:9 to 9:1.  
Alternatively regarding Claim 8, Yukino teaches including a hindered amine (equivalent to the claimed light stabilizer) in amounts of 0.01-5 parts by weight (p. 3, [0025]).  A UV-absorbing agent may also be included in amounts of 0.05-5 parts by weight (p. 4, [0037]).  These ranges indicate a UV absorber:light stabilizer ratio ranging from 500:1 to 1:100.  This encompasses the claimed range of about 1:9 to about 9:1.
Regarding Claim 9, Yukino teaches UV absorbing agents including benzophenone, benzotriazole, and triazine compounds (p. 4, [0037]).
Regarding Claim 12, Yukino’s examples illustrate the use of 0.1 part by weight of tetrakis{3-(3,5-di-tert-butyl-4-hydroxyphenyl propionyloxymethyl}methane (a phenol-based antioxidant) and 0.05 parts by weight of tris(2,4-di-tert-butylphenyl)phosphite (a phosphorus-based antioxidant) (p. 5, [0046]).  This indicates a phenol-based antioxidant:phosphorus-based antioxidant ratio of 2:1.  This falls within the claimed range of about 1:9 to about 9:1.
Alternatively regarding Claim 12, Yukino teaches that both phenol type antioxidants and phosphorus type antioxidants are preferably included in amounts of 0.05-5 parts by weight (p. 4, [0034]-[0036]).  This indicates a phenol-based antioxidant:phosphorus-based antioxidant ratio of 1:100 to 100:1.  This encompasses the claimed range of about 1:9 to 9:1.  
Regarding Claim 14, Yukino’s examples illustrate injection molding of the compositions described above to form test pieces (p. 5, [0046]-[0047]).  
Regarding Claim 15, Yukino does not teach the claimed processing steps.  Nevertheless, molded articles resulting from modification of Yukino in view of Clariant and Sharma are compositionally identical to the claimed invention, and no additional structural or compositional limitations are imparted by the claimed processing steps.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yukino in view of Clariant, Sharma, and Clariant 3 as applied to Claim 1 above, further in view of Takemura et al. (US 2016/0237223).
Regarding Claims 4 and 5, Yukino in view of Clariant, Sharma, and Clariant 3 remain as applied above.  Yukino teaches the use of an aluminum pigment, and Yukino’s examples illustrate the use of a commercially available aluminum pigment master batch (p. 5, [0046]).  Clariant 3 teaches the use of SAN as a carrier resin. The cited references do not suggest an amount in which to include the aluminum pigment and carrier resin in the master batch.
Takemura teaches a masterbatch containing a large amount of aluminum and having high pellet strength.  Takemura’s master batch ensures that aluminum pigment particles retain their inherent brightness (Abstract).  The proportion of aluminum particles in the master batch is 50-80 wt% (p. 2-3, [0038]).  The proportion of matrix resin in the master batch is preferably 8-45 wt% (p. 4, [0084]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yukino in view of Clariant, Sharma, and Clariant 3 as applied to Claim 1 above, and further in view of Takemura to form a masterbatch comprising 8-45 wt% of a matrix resin comprising SAN and 50-80 wt% aluminum for the benefit of high pellet strength and in order to ensure that the aluminum pigment particles retain their inherent brightness.  
Response to Arguments

Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive.
The Applicant argues that Table 2 and Figures 3 and 4 demonstrate improved black streak and flow mark and increased dispersibility and bonding force compared to examples using other lubricants, thereby improving gloss and metallic sense.
The features noted in the Applicant’s argument are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the prior art need not teach these features.
In the event that the Applicant intends to argue that Table 2 and Figures 3 and 4 illustrate unexpected results, the examiner notes that the examples presented in inventive Embodiments 1 and 2 are not reasonably commensurate in scope with the claims.  The claims are open to virtually any weather resistant stabilizer, any antioxidant, and any scratch resistant agent.  The claims are also open to weather resistant thermoplastic resins comprising other materials in addition to SAN, and to dispersants comprising other materials in addition to MAH-g-WAX.  Claim 1 does not limit these materials to any particular amount.  
In contrast, Embodiments 1 and 2 include a single weather resistant thermoplastic resin present in a single amount; a single antioxidant combination present in a single amount; a single weather resistant stabilizer combination present in a single amount; MAH-g-WAX present in a range of 0.2-0.4 parts by weight; and a single masterbatch present in a single amount.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Embodiments 1 and 2 are not reasonably commensurate in scope with the claims for the reasons indicated above.  Therefore, these examples cannot be relied upon to establish non-obviousness of the claims.
The Applicant argues that none of the previously applied prior art teaches the use of MAH-g-WAX.
The Applicant’s attention is directed to the new grounds of rejection above citing the Clariant reference which teaches a commercially available MAH-g-WAX lubricant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762